                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

SMALL BUSINESS LENDING, LLC,                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-02712-JMS-TAB
                                                      )
DAVID PACK,                                           )
                                                      )
                              Defendant.              )

                                              ORDER

        Presently pending before the Court is Defendant David Pack’s Motion to Dismiss, in which

he alleges that this Court lacks in personam jurisdiction over him. [Filing No. 9.] Mr. Pack seeks

to dismiss Plaintiff Small Business Lending, LLC’s (“SBL”) Complaint for injunctive relief and

damages related to a written agreement between SBL and Mr. Pack. [Filing No. 1-1 at 7-17.] Mr.

Pack’s Motion is fully briefed and is now ripe for the Court’s review. For the reasons stated herein,

the Court DENIES Mr. Pack’s Motion.

                                                  I.
                                           LEGAL STANDARD

        When a defendant moves to dismiss a complaint under Federal Rule of Civil Procedure

12(b)(2), “[t]he plaintiff bears the burden of showing that personal jurisdiction over the defendant

exists.” Claus v. Mize, 317 F.3d 725, 727 (7th Cir. 2003). When, as here, the Court “rules on a

defendant’s motion to dismiss based on the submission of written materials, without the benefit of

an evidentiary hearing . . . the plaintiff ‘need only make out a prima facie case of personal

jurisdiction.’”   Purdue Research Found. v. Sanofi–Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir.

2003) (quoting Hyatt Int’l. Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002)). Accordingly,

“[o]nce the defendant has submitted affidavits or other evidence in opposition to the exercise of

                                                 1
jurisdiction, the plaintiff must go beyond the pleadings and submit affirmative evidence supporting

the exercise of jurisdiction.” Id. at 782-83. Factual disputes, however, are resolved in the

plaintiff’s favor. Id.

        “A federal district court’s personal jurisdiction over a defendant is established in a

diversity-jurisdiction case . . . only so long as the defendant is subject to the jurisdiction of a court

of general jurisdiction in the state where the district court is located.” Northern Grain Mktg., LLC

v. Greving, 743 F.3d 487, 491 (7th Cir. 2014). Indiana Trial Rule 4.4(A) serves as Indiana’s long-

arm provision and expands personal jurisdiction to the full extent permitted by the Due Process

Clause. See LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 965-66 (Ind. 2006). “Thus, the statutory

question merges with the constitutional one—if [Indiana] constitutionally may exercise personal

jurisdiction over a defendant, its long-arm statute will enable it to do so.” Northern Grain, 743

F.3d at 492.

        “The federal constitutional limits of a court’s personal jurisdiction in a diversity case are

found in the Fourteenth Amendment’s due-process clause.” Id. “[F]ederal constitutional law

draws a sharp and vital distinction between two types of personal jurisdiction: specific or case-

linked jurisdiction, and general or all-purpose jurisdiction.” Abelesz v. OTP Bank, 692 F.3d 638,

654 (7th Cir. 2012). “If the defendant’s contacts are so extensive that it is subject to general

personal jurisdiction, then it can be sued in the forum state for any cause of action arising in any

place. More limited contacts may subject the defendant only to specific personal jurisdiction, in

which case the plaintiff must show that its claims against the defendant arise out of the defendant’s

constitutionally sufficient contacts with the state.” uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d

421, 425 (7th Cir. 2010). Specific personal jurisdiction is at issue in this case.




                                                   2
                                                II.
                                           BACKGROUND

       A. The Agreement

       On or about April 4, 2018, Mr. Pack and SBL entered into an independent contractor

agreement (the “Agreement”). [Filing No. 1-1 at 32 (containing the parties’ signatures, dated April

3 and April 4, 2018).] The Agreement provides, in relevant part, as follows:




[Filing No. 1-1 at 19.] Thereafter, the Agreement states that “[t]he Independent Contractor is

secured to provide the services described below at the Company’s principal place of business as

aforementioned, or from the Contractor’s principal place of business, if applicable, as

aforementioned.” [Filing No. 1-1 at 19.]

       The Agreement provides that the “Independent Contractor is or shall remain open to

conducting similar tasks or services for the Company, which may not be listed or described below,

or for entities other than the Company and thus holds himself or herself out to the public to be a

separate business entity.” [Filing No. 1-1 at 19.] Subsequently, regarding the scope of work, the

Agreement provides that:




[Filing No. 1-1 at 20.]

       The Agreement contains the following provisions discussing compensation:




                                                3
[Filing No. 1-1 at 21.]

       The Agreement contains a non-solicitation clause which provides that the independent

contractor shall not solicit or attempt to solicit customers or clients of the company “throughout

the duration of this Agreement and for a period of (sic) immediately following the termination of

this Agreement.” [Filing No. 1-1 at 23.]

       The Agreement contains a non-compete clause which provides as follows:




                                                4
[Filing No. 1-1 at 23-24.]

       The Agreement also contains a two paragraph non-recruit clause. The first paragraph

provides that the independent contractor “shall not throughout the duration of this Agreement and

for a period of 2 year (sic) immediately following the termination of this Agreement, either directly

or indirectly, recruit any of the Company’s employees, customers, clients or management for the

purpose of any outside business.” [Filing No. 1-1 at 24.] The second paragraph of the non-recruit

clause mirrors verbatim the second paragraph of the non-compete clause. [Filing No. 1-1 at 24.]

       The Agreement contains two severability clauses on the same page, one of which states

that if any “term, condition, or provision” of the Agreement is “held to be invalid or unenforceable

for any reason, those remaining terms, conditions and provisions shall remain valid and

enforceable,” while the other provision provides that “the balance of the Agreement shall

nevertheless remain in full force and effect so long as the Purpose of the Agreement is not affected

in any manner adverse to either party.” [Filing No. 1-1 at 31.]

       Regarding termination, the Agreement provides that:




[Filing No. 1-1 at 27.]

       Lastly, the Agreement contains a forum selection clause, which states that:




[Filing No. 1-1 at 32.]




                                                 5
       B. Complaint

       On August 17, 2018, SBL filed a Complaint against Mr. Pack in Marion Superior Court.

[Filing No. 1-1 at 1.] Therein, SBL alleged the following:

   •   on April 3, 2018, it entered into the Agreement with Mr. Pack, whereby Mr. Pack would

       make contact with potential clients in return for a percentage of SBL’s brokerage

       commission, [Filing No. 1-1 at 8];

   •   the Agreement contained certain representations and warranties, a non-compete clause, and

       a non-recruit clause, and required Mr. Pack to return SBL’s property to it upon termination

       of his status as an independent contractor, [Filing No. 1-1 at 8-9];

   •   on July 24, 2018, SBL terminated the Agreement and demanded that Mr. Pack return SBL’s

       property to it, [Filing No. 1-1 at 9];

   •   Mr. Pack has refused to return SBL’s property, [Filing No. 1-1 at 10]; and

   •   Mr. Pack violated the Agreement numerous times by embarking on a new business in

       competition with SBL, providing services to SBL’s competitors, soliciting SBL’s

       employees, and appropriating trade secrets, [Filing No. 1-1 at 10-11].

       SBL requested a preliminary injunction, as well as a permanent injunction prohibiting Mr.

Pack from engaging in broker financing services with any of SBL’s competitors. [Filing No. 1-1

at 12-13.] In addition, SBL brought claims for breach of contract, breach of fiduciary duties,

violation of the Indiana Trade Secrets Act, and unjust enrichment. [Filing No. 1-1 at 13-16.]

       C. Removal to Federal Court

       On August 30, 2018, Mr. Pack removed this matter to the Court on the basis of diversity

jurisdiction. [Filing No. 1.] In response to the Court’s Order noting deficiencies in the initial

Notice of Removal, [Filing No. 5], on September 8, 2018, Mr. Pack filed an Amended Notice of


                                                  6
Removal, [Filing No. 8]. SBL responded to the Amended Notice of Removal and argued that the

amount in controversy had not been satisfied. [Filing No. 13.] On October 18, 2018, the Court

ruled that Mr. Pack had discharged his obligation to set forth a plausible, good-faith estimate that

the amount in controversy in this matter exceeds the statutory threshold, exclusive of interest and

costs. [Filing No. 17.]

       In the meantime, Mr. Pack filed a Motion to Dismiss for Lack of Personal Jurisdiction,

[Filing No. 9], which is now ripe for the Court’s review.

                                               III.
                                           DISCUSSION

       Mr. Pack moves to dismiss SBL’s Complaint on the basis that he is not subject to this

Court’s personal jurisdiction. [Filing No. 10 at 11.] In so moving, Mr. Pack makes three

arguments, each of which the Court will consider in turn.

       A. Whether a Contract Exists

       Mr. Pack first contends that no contract was formed with SBL because the Agreement

“contains conflicting provisions concerning the location of the work, the scope of the work, the

payment terms, the termination provisions, the degree to which Mr. Pack was required to comply

with SBL’s directions, and the scope of the non-solicitation, non-compete, and non-recruitment

clauses.” [Filing No. 10 at 12.] Due to these six categories of conflicting provisions, Mr. Pack

argues that there was a “failure to reach complete agreement as to the contractual terms,” which

negated mutual assent and prevented the formation of a contract. [Filing No. 10 at 12.]

       In response, SBL contends that Mr. Pack’s argument that there was no contract is undercut

by evidence that Mr. Pack understood his responsibilities under the Agreement and was

compensated for performing them. [Filing No. 22 at 5.] As such, SBL argues that the Agreement




                                                 7
is a contract that contains a valid forum selection clause in which Mr. Pack agreed to jurisdiction

in Indiana. [Filing No. 22 at 1-2.]

       In his reply brief, Mr. Pack reiterates his argument that the forum selection clause does not

control because the Agreement is invalid. [Filing No. 24 at 1.] He refutes SBL’s contention that

there was a valid contract because value was conferred upon Mr. Pack, arguing that such an

argument cannot save a faulty contract. [Filing No. 24 at 2.]

       SBL subsequently filed a supplement as to case law1 arguing that Indiana courts cannot

“sua sponte declare the parties’ contract void, due to inconsistencies, whether substantive or

contrived, in verbiage contained in written documents.” [Filing No. 25 at 1.]

       Given that “this is a diversity case filed in the State of Indiana, Indiana rules of contract

interpretation control.” United Leasing, Inc. v. Balboa Capital Corp., 2017 WL 3674926, at *3

(S.D. Ind. Aug. 25, 2017) (citing Hinc v. Lime-O-Sol Co., 382 F.3d 716, 719 (7th Cir. 2004)).

Additionally, this Court, sitting in diversity, must “deduce, as closely as possible, how the Indiana

Supreme Court would rule” on the question at issue. Hinc, 382 F.3d at 720 (citing Allstate Ins.

Co. v. Menards, Inc., 285 F.3d 630, 636-37 (7th Cir. 2002)).

       If ambiguity in a contract “arises because of the language used in the contract . . . then its

construction is purely a question of law to be determined by the trial court.” AM Gen. LLC v.

Armour, 46 N.E.3d 436, 440 (Ind. 2015). “Courts should interpret a contract so as to harmonize




1
  SBL’s “Supplementation as to Case Law Regarding Defendant’s Motion to Dismiss” appears to
have been filed as a result of the Court granting SBL an extension of time to file its response. On
November 8, 2018 SBL filed a Motion for Extension of Time to file its response to Mr. Pack’s
Motion to Dismiss. [Filing No. 20.] The Court did not rule upon SBL’s Motion until three days
after the deadline for SBL’s response. [Filing No. 23.] In the meantime, however, SBL filed its
response by the original deadline. [Filing No. 22.] Then, on the same day Mr. Pack filed his reply,
SBL filed this “supplementation.” [Filing No. 25.] Having received no objection thereto, the
Court will consider the arguments contained in SBL’s “supplementation,” as appropriate herein.
                                                 8
its provisions, rather than place them in conflict.” Jernas v. Gumz, 53 N.E.3d 434, 444 (Ind. Ct.

App. 2016), transfer denied, 59 N.E.3d 252 (Ind. 2016). In addition, “[a] contract should be

construed so as to not render any words, phrases, or terms ineffective or meaningless.” Ryan v.

TCI Architects/Engineers/Contractors, Inc., 72 N.E.3d 908, 914 (Ind. 2017) (citations omitted).

       This case turns on the Indiana rule of contract interpretation that provides that the “failure

to demonstrate agreement on essential terms of a purported contract negates mutual assent and

hence there is no contract.” Ochoa v. Ford, 641 N.E.2d 1042, 1044 (Ind. Ct. App. 1994) (citation

omitted). The Indiana Supreme Court most recently discussed this rule in 2009 and emphasized

that the only terms that need be included in a contract are those that are “essential”:

       To be valid and enforceable, a contract must be reasonably definite and certain. All
       that is required to render a contract enforceable is reasonable certainty in the terms
       and conditions of the promises made, including by whom and to whom; absolute
       certainty in all terms is not required. Only essential terms need be included to render
       a contract enforceable. Thus, where any essential element is omitted from a
       contract, or is left obscure or undefined, so as to leave the intention of the parties
       uncertain as to any substantial term of the contract, the contract may not be
       specifically enforced.

Conwell v. Gray Loon Outdoor Mktg. Grp., Inc., 906 N.E.2d 805, 813 (Ind. 2009); see also BRC

Rubber & Plastics, Inc. v. Cont’l Carbon Co., 900 F.3d 529, 539 (7th Cir. 2018) (quoting Indiana

Law Encyclopedia 279, § 24 cmt.) (“[t]he required writing need not contain all the material terms

of the contract, and such material terms as are stated need not be precisely stated ....”).

       However, nowhere in Conwell does the Indiana Supreme Court define or delineate what

constitutes an “essential term.” Instead, a review of Indiana Court of Appeals cases reveals that

whether a particular contract term is “essential” depends on the contract at issue. See, e.g., Jernas,

53 N.E.3d at 447 (holding that the street address of the property to be purchased was an essential

element of a real estate contract); B&R Oil Co. v. Stoler, 2016 WL 276722, at *9 (Ind. Ct. App.

2016) (stating that “the release of the plaintiff’s claims is among the most material terms in a

                                                  9
settlement agreement”); Brodie v. Viking Dev., LLC, 2015 WL 256165, at *7 (Ind. Ct. App. Jan.

21, 2015) (“price is an essential term to a land-sale contract”). However, in Sasso v. Warsaw

Orthopedic, Inc., the Indiana Court of Appeals set forth a more detailed analysis for determining

whether a contract term is essential. There, the court held that a list of products to be counted as

“Medical Devices” was an essential term of the contract because it was “needed to determine

whether there [was] a breach and the amount of damages.” 45 N.E.3d 835, 841 (Ind. Ct. App.

2015). Two years later in RQAW Corp. v. Dearborn Cty., the Indiana Court of Appeals applied

the rule set forth in Sasso and determined that the essential terms of the contract at issue were “the

parties, the scope of work to be completed, and the cost of such work” because without such terms

“it would be impossible to determine whether a future breach occurred and, if so, what damages

would be appropriate.” 83 N.E.3d 745, 753 (Ind. Ct. App. 2017).

       In this case, Mr. Pack asks for an extreme outcome – a finding from this Court that the

Agreement is not a contract and is therefore void because it contains conflicting terms. This,

however, is a bridge too far. For starters, some portions of the Agreement with which Mr. Pack

takes issue are not necessarily conflicting. For example, Mr. Pack contends that the scope of work

provision conflicts with a later provision of the Agreement stating that Mr. Pack “shall be open to

conducting similar tasks or services” for SBL “which may not be listed or described [in the

statement of work].” [Filing No. 10 at 3.] Mr. Pack reads these two provisions as being in conflict,

but this position ignores Indiana’s rules of contract interpretation. Indiana courts have held that

“[a] contract is not ambiguous merely because the parties disagree as to its proper construction,”

and a contract must “be read as a whole, and the language construed so as not to render any words,

phrases, or terms ineffective or meaningless.” Jernas, 53 N.E.3d at 444 (citations omitted). Based

on these principles, the Court could conclude that the latter portion of the Agreement does not



                                                 10
expand or contradict the scope of work, but instead leaves the door open for Mr. Pack to enter into

subsequent or additional contracts with SBL.

       Mr. Pack is correct that the Agreement is poorly and even illogically drafted. However,

this does not necessarily prevent a meeting of the minds. For example, the non-compete clause of

the Agreement discusses non-competition in the state of North Carolina – a curious provision

considering that Mr. Pack resided in South Carolina at time the Agreement was signed. 2 [Filing

No. 1-1 at 19; Filing No. 1-1 at 23-24.] But just as Indiana courts have recognized that “the general

rule of freedom of contract includes the freedom to make a bad bargain,” Indiana Bell Tel. Co. v.

Mygrant, 471 N.E.2d 660, 664 (Ind. 1984), the freedom of contract in Indiana also includes the

freedom to make a partially irrelevant, albeit enforceable bargain.

       Moreover, even if the Agreement contains some provisions that are in conflict, Mr. Pack

makes no effort to argue that any such provision constitutes an essential element under Indiana

law. The Court is not persuaded that the Agreement lacks all elements that are “needed to

determine whether there is a breach and the amount of damages” under Sasso. As such, the Court

rejects Mr. Pack’s argument that the Agreement does not constitute a binding contract. 3 Because

Mr. Pack makes no contention that the parties to the Agreement lacked a meeting of the minds

with regard to the forum selection clause itself, or that the forum selection clause is invalid for any

other reason, see Farm Bureau Gen. Ins. Co. of Michigan v. Sloman, 871 N.E.2d 324, 329 (Ind.


2
  Although the Agreement lists Mr. Pack’s address as being in Georgia, Mr. Pack contends, and
SBL does not dispute, that he actually resided in South Carolina. For the purposes of the Court’s
analysis on this point, Mr. Pack’s actual residence at the time the Agreement was signed is
irrelevant except to note that it was not located in North Carolina.
3
  The Court’s finding that the Agreement is a contract should not be read to indicate that the
contract says what SBL contends it says. Although the Agreement contains some contractual
terms, it is far from being a model of clarity. As such, the Court expresses significant skepticism
as to SBL’s ability to prevail on some of its claims given the inconsistencies, typographical and
other errors and blank spaces throughout. Those issues are not before the Court at this time.
                                                  11
Ct. App. 2007) (holding that forum selection clauses are “enforceable if they are reasonable and

just under the circumstances and there is no evidence of fraud or overreaching such that the

agreeing party would be deprived of a day in court”), the Court finds that the forum selection

clause in the Agreement establishes that this Court has jurisdiction over this matter.

        Having determined that the forum selection clause governs, the Court need not discuss Mr.

Pack’s second argument regarding whether he had sufficient minimum contacts with Indiana to

establish jurisdiction, and instead turns to Mr. Pack’s third and final argument.

        B. Claims do not arise out of the Agreement

        Mr. Pack argues that even if the Agreement is a valid contract, the forum selection clause

would not apply to Counts III and IV of SBL’s Complaint because they are not claims that “arise

out of” the contract. [Filing No. 10 at 13.] SBL did not respond to this argument, which Mr. Pack

reiterated in his reply brief. [Filing No. 24 at 3.]

        Helpful to the Court is Dexter Axle Co. v. Baan USA, Inc., in which the Indiana Court of

Appeals considered whether tort and statutory claims arose out of a contract such that they were

subject to the contract’s forum selection clause. 833 N.E.2d 43 (Ind. Ct. App. 2005). Quoting

from the Seventh Circuit, the court stated that:

        the existence of multiple remedies for wrongs arising out of a contractual
        relationship does not obliterate the contractual setting, does not make the dispute
        any less one arising under or out of or concerning the contract, and does not point
        to a better forum for adjudicating the parties’ dispute than the one they had selected
        to resolve their contractual disputes.

Id. at 50 (quoting Am. Patriot Ins. Agency, Inc. v. Mut. Risk Mgmt., Ltd., 364 F.3d 884, 889 (7th

Cir. 2004)).

        Much like the contract at issue in Dexter, the Agreement’s forum selection clause

encompasses “any claims arising out of this Agreement.” [Filing No. 1-1 at 32.] Count III of the



                                                   12
Complaint is a claim for a breach of fiduciary duty and a violation of the Indiana Trade Secrets

Act, [Filing No. 1-1 at 14-15], and Count IV of the Complaint is a claim for unjust enrichment.

[Filing No. 1-1 at 16.] Like the tort and statutory claims at issue in Dexter, the fact that SBL

alleges tort and statutory claims here does not mean that such claims do not arise out of the

Agreement. To the contrary, the Complaint alleges that Mr. Pack breached his fiduciary duties

and violated a statute “[w]hile serving as an independent contractor for SBL and immediately

following termination,” [Filing No. 1-1 at 14], and was unjustly enriched “by his wrongful

conduct, as alleged herein [in the Complaint],” [Filing No. 1-1 at 16]. Both allegations clearly

concern the Agreement and Mr. Pack’s performance thereof. As such, the Court finds that Counts

III and IV of SBL’s Complaint arise out of the Agreement and are, therefore, subject to the forum

selection clause.

                                               IV.
                                          CONCLUSION

       For the reasons detailed herein, the Court DENIES Mr. Pack’s Motion to Dismiss on all

grounds. [9]. The Court requests that the Magistrate Judge confer with the parties at his earliest

convenience regarding whether SBL continues to seek a preliminary injunction, and if so, to

establish a briefing schedule.




        Date: 1/4/2019




Distribution via ECF only to all counsel of record.

                                               13
